Ingraham, Justice.
The defendants’ attorney put in an answer in this case, which the plaintiff’s attorney returned, *61alleging as the reason therefor that the defendant told him he never swore to it. He now swears that the defendant told him it was not his answer. I do not think that the plaintiff’s attorney has any right to return an answer because the defendant tells him it was not his answer. He has no right to deal with the party in the management of the suit, if there is an attorney employed. The proper course was to move to strike out the answer on proof of these facts. This would give the attorney an opportunity to be heard in the matter. The judgment was irregularly entered as to this defendant, and must be set aside with $10 costs, and with' leave to the plaintiff to make such motion.